Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-14-00714-CR

                             Douglas James DAVIS,
                                   Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 399th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2014CR6254
                    Honorable Ray Olivarri, Judge Presiding

BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED November 12, 2014.


                                         _________________________________
                                         Catherine Stone, Chief Justice